           Case 3:20-cv-00396-MMD-CLB Document 29 Filed 03/02/21 Page 1 of 2




1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6     CORY O’NEAL BREWER,                                Case No. 3:20-cv-00396-MMD-CLB
7                                       Petitioner,                    ORDER
8            v.
9
      WILLIAM GITTERE, et al.,
10
                                    Respondents.
11

12          In this habeas corpus action, Respondents filed a motion to dismiss (ECF No. 20)
13   on January 29, 2021. Under the scheduling order in the case (ECF No. 15), pro se
14   Petitioner Cory O’Neal Brewer had 60 days, that is, until March 30, 2021, to file a
15   response to the motion to dismiss.
16          On February 24, 2021, Petitioner filed a motion for extension of time (ECF No. 27)
17   requesting an extension of time to April 23, 2021, to file his response to the motion to
18   dismiss. That would be a 24-day extension of time (not a 60-day extension, as Petitioner
19   characterizes it). It would be the first extension of this deadline. Petitioner states that the
20   extension of time is necessary because of the time it will take him, in prison, to research
21   the motion and examine Respondents’ exhibits. The Court finds that the motion for
22   extension of time is made in good faith and not solely for the purpose of delay, and there
23   is good cause for the extension of time.
24          It is therefore ordered that Petitioner’s motion for extension of time (ECF No. 27)
25   is granted. Petitioner will have until and including April 23, 2021, to file his response to
26   the motion to dismiss.
27   ///
28   ///
          Case 3:20-cv-00396-MMD-CLB Document 29 Filed 03/02/21 Page 2 of 2




1          It is further ordered that, in all other respects, the schedule for further proceedings

2    set forth in the order entered October 1, 2020 (ECF No. 15) will remain in effect.

3          It is further ordered that the Clerk of the Court is directed to send to Petitioner,

4    along with this Order, a copy of the order entered October 1, 2020. (ECF No. 15.)

5          DATED THIS 2nd Day of March 2021.

6

7
                                               MIRANDA M. DU
8                                              CHIEF UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
